NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

MARK RICHARD GLASSER,
Petitioner,

V.

MERIT SYSTEMS PROTE CTION BOARD,
Respondent.

2012-3146

Petition for review of the Merit Systems Protection
Board in case no. NY0752110236-I-1.

ON MO'I`ION

ORDER

Mark Richard Glasser moves for leave to proceed in
forma pauperis

Upon consideration thereof,
IT IS ORDERED THAT:

The motion is granted.

MARK oLAssEa v. MSPB 2
FoR THE CoURT

 1 1  /s/ J an Horbal_v
Date J an Horbaly
Clerk
cc: Mark Richard Glasser
Jeffrey Ga ger, E .
u Sq U.S. COUR'l|-':(|Tvli-EEPFEALS FOB
524 THE FEDERAL C[RCUIT
JUN 1 'l 2012
JAN HUBBALY

ELEHK